



EXHIBIT 10.7.3


YRC WORLDWIDE INC.
2019 INCENTIVE AND EQUITY AWARD PLAN
1.Definitions. In this Plan, except where the context otherwise indicates, the
following definitions shall apply:
1.1     “Affiliate” means a corporation, partnership, business trust, limited
liability company, or other form of business organization at least a majority of
the total combined voting power of all classes of stock or other equity
interests of which is owned by the Company, either directly or indirectly.
1.2     “Agreement” means a written agreement or other document evidencing an
Award that shall be in such form as the Committee may specify. The Committee in
its discretion may, but need not, require a Participant to sign an Agreement.
1.3     “Automatic Adjustment Event” means a change in the outstanding Common
Stock by reason of a stock dividend, stock split, reverse stock split,
combination or exchange of shares, merger, consolidation, spin-off,
recapitalization or any other similar transaction.
1.4 “Award” means a grant of:
(a)    an Option;
(b)    a SAR;
(c)    Restricted Stock;
(d)    a Restricted Stock Unit;
(e)    a Performance Award; or
(f)    an Other Stock-Based Award.
1.5 “Board” means the Board of Directors of the Company.
1.6     “Change of Control” means the occurrence of any one of the following
transactions:
(a)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company (“Excluded Persons”)) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or


1    



--------------------------------------------------------------------------------





more of the combined voting power of the Company’s then outstanding securities,
excluding an acquisition pursuant to a Business Transaction (as defined below)
that does not constitute a “Change of Control” thereunder;
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such term is used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board) whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
(c)    a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company (a “Business Transaction”) with any other entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or its successor (or the ultimate parent company of
the Company or its successor) outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than Excluded Persons) acquires more than 50% of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change of Control of the Company; or
(d)    a complete liquidation or dissolution of the Company or the consummation
of a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale (or to an
entity controlled by such person or persons).
Notwithstanding the foregoing, a Change of Control shall not occur for purposes
of this Plan in the case of Awards that are subject to the requirements of
Section 409A of the Code unless such Change of Control constitutes a “change in
control event” as defined in Section 409A of the Code and the regulations
thereunder.”
1.7 “Code” means the Internal Revenue Code of 1986, as amended.
1.8     “Committee” means the Compensation Committee of the Board. The Committee
shall consist of at least two individuals, each of whom qualifies as (a) a
Non-Employee Director and (b) an “independent director” under the rules of the
principal securities market on which the Company’s Shares are traded. Reference
to the Committee shall refer to the Board if the Compensation Committee ceases
to exist and the Board does not appoint a successor Committee.


2    



--------------------------------------------------------------------------------





In its sole discretion, the Committee may delegate to a committee, a
subcommittee or one or more persons the authority to grant or amend Awards to
Participants other than Awards to senior executives of the Company who are
subject to Section 16 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). The Board may at any time and from time to time exercise any
and all rights and duties of the Committee under the Plan except with respect to
matters which under Rule 16b-3 under the Exchange Act or any regulations or
rules issued thereunder, are required to be determined in the sole discretion of
independent outside directors. Notwithstanding the foregoing, the full Board,
acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Non-Employee
Directors and for purposes of such Awards the term “Committee” as used in this
Plan shall be deemed to refer to the Board unless the Board determines
otherwise.
1.9     “Common Stock” means the Company’s common stock, par value $0.01 per
share.
1.10 “Company” means YRC Worldwide Inc. and any successor thereto.
1.11    “Date of Exercise” means the date on which the Company receives notice
of the exercise of an Option or SAR in accordance with the terms of Section 8.
1.12     “Date of Grant” means the date on which an Award is granted under this
Plan.
1.13 “Eligible Person” means any person who is:
(a)    an Employee;
(b)    hired to be an Employee;
(c)    a Non-Employee Director; or
(d)    a consultant or independent contractor to the Company or an Affiliate
provided, however, that a consultant or independent contractor may become a
Participant in this Plan only if the consultant or independent contractor:
(i) is a natural person; (ii) provides bona fide services to the Company; and
(iii) provides services that are not in connection with the offer or sale of the
Company's securities in a capital-raising transaction and do not promote or
maintain a market for the Company's securities.
1.14     “Employee” means any person that the Committee determines to be an
employee of the Company or an Affiliate.
1.15     “Exercise Price” means the price per Share at which an Option may be
exercised.
1.16     “Fair Market Value” means an amount equal to the then fair market value
of a Share as determined by the Committee pursuant to a reasonable method
adopted in good faith for such purpose. Unless the Committee determines
otherwise, if the Common Stock is traded on a securities exchange or automated
dealer quotation system, fair market value shall be the last sale price for a
Share, as of the relevant date, on such securities exchange or automated dealer
quotation system as reported by such source as the Committee may select.


3    



--------------------------------------------------------------------------------





1.17     “Incentive Stock Option” means an Option granted under this Plan that
the Committee designates as an incentive stock option under Section 422 of the
Code.
1.18     “Non-Employee Director” means any member of the Company’s or an
Affiliate’s Board of Directors who is not an Employee.
1.19     “Nonqualified Stock Option” means an Option granted under this Plan
that is not an Incentive Stock Option.
1.20     “Option” means an option to purchase Shares granted under this Plan in
accordance with the terms of Section 6.
1.21     “Option Period” means the period during which an Option may be
exercised.
1.22     “Other Stock-Based Award” means an Other Stock-Based Award as defined
in Section 13.
1.23     “Participant” means an Eligible Person who has been granted an Award
hereunder.
1.24     “Performance Award” means a performance award granted under this Plan
in accordance with the terms of Section 11.
1.25     “Performance Goals” means performance-based goals established by the
Committee.
1.26     “Performance Period” means the fiscal year of the Company or other
period designated by the Committee with respect to which the Performance Goals
will be measured.
1.27     “Plan” means this YRC Worldwide Inc. 2019 Incentive and Equity Award
Plan, as amended from time to time
1.28     “Related Option” means an Option in connection with which, or by
amendment to which, a SAR is granted.
1.29     “Related SAR” means a SAR granted in connection with, or by amendment
to, an Option.
1.30     “Restricted Stock” means Shares granted under this Plan pursuant to the
provisions of Section 9.
1.31     “Restricted Stock Units” means an award providing for the contingent
grant of Shares (or the cash equivalent thereof) pursuant to the provisions of
Section 10.
1.32     “SAR” means a stock appreciation right granted under this Plan in
accordance with the terms of Section 7.


4    



--------------------------------------------------------------------------------





1.33     “Section 422 Employee” means an Employee who is employed by the Company
or a “parent corporation” or “subsidiary corporation” (both as defined in
Sections 424(e) and (f) of the Code) with respect to the Company.
1.34 “Share” means a share of Common Stock.
1.35     “Substitute Award” means an Award granted under this Plan pursuant to
the provisions of Section 17.2.
1.36     “Ten-Percent Stockholder” means a Section 422 Employee who (applying
the rules of Section 424(d) of the Code) owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company or a “parent corporation” or “subsidiary corporation” (both as defined
in Sections 424(e) and (f) of the Code) with respect to the Company.
1.37     “Construction”. Unless the context expressly requires the contrary,
references in this Plan to (a) the term “Section” refers to the sections of this
Plan, and (b) the word “including” means “including without limitation.”
2.    Purpose. This Plan is effective February 11, 2019 (the “Effective Date”)
subject to the approval of the Company’s stockholders at the Company’s
shareholder meeting occurring in 2019. The Plan is intended to assist the
Company and its Affiliates in attracting and retaining Eligible Persons of
outstanding ability and to align interests with those of the stockholders of the
Company and its Affiliates.
3.    Administration. The Committee shall administer this Plan and shall have
plenary authority, in its discretion, to grant Awards to Eligible Persons,
subject to the provisions of this Plan. The Committee shall have plenary
authority and discretion, subject to the provisions of this Plan, to determine
the Eligible Persons to whom it grants Awards, the terms (which terms need not
be identical) of all Awards, including the Exercise Price of Options, the time
or times at which Awards are granted, the number of Shares covered by Awards,
whether an Option shall be an Incentive Stock Option or a Nonqualified Stock
Option, any exceptions to nontransferability, and any Performance Goals
applicable to Awards. In making these determinations, the Committee may take
into account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of this Plan, the
Committee shall have plenary authority to interpret this Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
this Plan and Awards granted hereunder. The determinations of the Committee on
the matters referred to in this Section 3 shall be binding and final. The
Committee may delegate its authority under this Section 3 and the terms of this
Plan to such extent it deems desirable and is consistent with the requirements
of applicable law.
4.    Eligibility. Awards may be granted only to Eligible Persons.
5.    Stock Subject to Plan.


5    



--------------------------------------------------------------------------------





5.1     Number of Shares. Subject to adjustment as provided in Section 15, the
maximum number of Shares that may be issued under this Plan is 3,250,000 Shares,
provided that Substitute Awards shall not be counted against the maximum number
of Shares. Notwithstanding the foregoing, the maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options shall be 1,500,000.
Shares issued under this Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been, or may be, reacquired by the
Company in the open market, in private transactions or otherwise.
5.2     Maximum Grant. The maximum number of Options or SARs which may be
granted to an Eligible Person during any calendar year is 625,000.
5.3     Adjustments to Number of Shares. If any Shares subject to an Award are
forfeited, if an Award otherwise terminates or expires without all of the Shares
covered by the Award being issued or if an Award is settled for cash (in whole
or in part) or otherwise does not result in the issuance of all of the Shares
subject to the Award (including Shares not issued to satisfy withholding taxes
or to satisfy the exercise price of an Award), the Shares shall, to the extent
of such forfeiture, termination, expiration, cash settlement or non-issuance,
again be available for the grant of Awards under this Plan. In the event that
any Option or other Award is exercised through the tendering of Shares (either
actually or by attestation), or withholding tax liabilities arising from such
Option or other Award are satisfied by the tendering of Shares (either actually
or by attestation), then the Shares so tendered shall be available for the grant
of Awards under this Plan. Notwithstanding the foregoing, no Shares may again be
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an Incentive Stock Option.
6.    Options.
6.1     Types of Option Grants. Options granted under this Plan shall be either
Incentive Stock Options or Nonqualified Stock Options, as the Committee
designates; provided, that Incentive Stock Options may only be granted to
Eligible Persons who are Section 422 Employees on the Date of Grant. Each Option
granted under this Plan shall be identified either as a Nonqualified Stock
Option or an Incentive Stock Option, and each Option shall be evidenced by an
Agreement that specifies the terms and conditions of the Option. Options shall
be subject to the terms and conditions set forth in this Section 6 and such
other terms and conditions not inconsistent with this Plan as the Committee may
specify. The Committee may, in its discretion, condition the grant or vesting of
an Option upon the achievement of one or more specified Performance Goals.
6.2     Exercise Price. The Exercise Price of an Option granted under this Plan
shall not be less than 100% of the Fair Market Value of the Common Stock on the
Date of Grant. Notwithstanding the foregoing, in the case of an Incentive Stock
Option granted to an Employee who, on the Date of Grant is a Ten-Percent
Stockholder, the Exercise Price shall not be less than 110% of the Fair Market
Value of a Share on the Date of Grant.
6.3     Option Exercise Period. The Committee shall determine the Option Period
for an Option, which shall be specifically set forth in the Agreement; provided,
that an Option shall not be exercisable after ten years (five years in the case
of an Incentive Stock Option granted to a Ten-Percent Stockholder) from its Date
of Grant.


6    



--------------------------------------------------------------------------------





7.    SARs.
7.1     Terms and Conditions of SAR. A SAR granted under this Plan shall be
evidenced by an Agreement specifying the terms and conditions of the Award.
7.2 Grant of SAR. A SAR may be granted under this Plan:
(a)    in connection with, and at the same time as, the grant of an Option under
this Plan;
(b)    by amendment of an outstanding Option granted under this Plan; or
(c)    independently of any Option granted under this Plan.
A SAR described in clause (a) or (b) of the preceding sentence is a Related SAR.
A Related SAR may, in the Committee’s discretion, apply to all or any portion of
the Shares subject to the Related Option.
7.3     Exercise of SAR. A SAR may be exercised in whole or in part as provided
in the applicable Agreement. Subject to the terms of the Agreement, a SAR
entitles a Participant to receive, upon exercise and without payment to the
Company (but subject to required tax withholding), either cash or that number of
Shares (equal to the highest whole number of Shares), or a combination thereof,
in an amount or having an aggregate Fair Market Value as of the Date of Exercise
not to exceed the number of Shares subject to the portion of the SAR exercised
multiplied by an amount equal to the excess of:
(a)    the Fair Market Value on the Date of Exercise of the SAR; over
(b)    either (i) the Fair Market Value on the Date of Grant (or such amount in
excess of the Fair Market Value as the Committee may specify) of the SAR if it
is not a Related SAR, or (ii) the Exercise Price as provided in the Related
Option if the SAR is a Related SAR.
7.4     SAR Exercise Period. The Committee shall determine the period during
which a SAR may be exercised, which period shall be specifically set forth in
the Agreement; provided, that:
(a)    a SAR will expire no later than the earlier of (i) ten years from the
Date of Grant, or (ii) in the case of a Related SAR, the expiration of the
Related Option; and
(b)    a Related SAR that is related to an Incentive Stock Option may be
exercised only when and to the extent the Related Option is exercisable.
7.5     Share Adjustment with Related SAR or Related Option. The exercise, in
whole or in part, of a Related SAR shall cause a reduction in the number of
Shares subject to the Related Option equal to the number of Shares with respect
to which the Related SAR is exercised. The exercise, in whole or in part, of a
Related Option shall cause a reduction in the number of Shares subject to the
Related SAR equal to the number of Shares with respect to which the Related
Option is exercised.


7    



--------------------------------------------------------------------------------





8.    Exercise of Options and SARs. An Option or SAR may be exercised, in whole
or in part and subject to the terms of the applicable Agreement evidencing the
Award, by the Participant’s delivering to the Company a notice of the exercise,
in such form as the Committee may prescribe, accompanied, in the case of an
Option, by:
8.1     the Participant’s full payment for the Shares with respect to which the
Option is exercised; or
8.2     to the extent provided in the applicable Agreement or otherwise
authorized by the Committee;
(a)    payment may be affected by irrevocable instructions to a broker to
deliver promptly to the Company cash equal to the exercise price of the Option
(a broker-assisted cashless exercise);
(b)    payment may be made by delivery (including constructive delivery) of
unencumbered Shares (provided that if the Shares were acquired pursuant to
another option or other award granted under this Plan or under any other
compensation plan maintained by the Company or any Affiliate, the Shares shall
have been held for such period, if any, as the Committee may specify) valued at
Fair Market Value on the Date of Exercise; or
(c)    payment may be made by the Company withholding Shares that would
otherwise be issued in connection with the exercise of the Option.
9.    Restricted Stock Awards. Each grant of Restricted Stock under this Plan
shall be subject to an Agreement, stock certificate transfer legend, or stop
transfer instructions to the Company’s stock transfer agent, specifying the
terms and conditions of the Award. Restricted Stock granted under this Plan
shall consist of Shares that are restricted as to transfer, subject to
forfeiture, and subject to such other terms and conditions as the Committee may
specify. The terms and conditions may provide, in the discretion of the
Committee, for the lapse of transfer restrictions or forfeiture provisions to be
accelerated or contingent upon the achievement of one or more specified
Performance Goals, provided that the minimum period with respect to which such
Performance Goals are measured shall be one year (pro-rated in the case of a
newly hired Employee), except in the event of a Change of Control.
10.    Restricted Stock Unit Awards. Each grant of Restricted Stock Units under
this Plan shall be evidenced by an Agreement that (a) provides for the issuance
of Shares to a Participant at such time(s) as the Committee may specify, and
(b) contains such other terms and conditions as the Committee may specify,
including terms that condition the issuance of Shares upon the achievement of
one or more specified Performance Goals, provided that the minimum performance
period with respect to which such Performance Goals are measured shall be one
year (pro-rated in the case of a newly hired Employee), except in the event of a
Change of Control.
11.    Performance Awards. Each Performance Award granted under this Plan shall
be evidenced by an Agreement that (a) provides for the payment of cash or
issuance of Shares or Awards contingent upon the attainment of one or more
specified Performance Goals over such period as the Committee


8    



--------------------------------------------------------------------------------





may specify, provided that the minimum performance period with respect to which
such Performance Goals are measured shall be one year (pro-rated in the case of
a newly hired Employee), except in the event of a Change of Control, and
(b) contains such other terms and conditions as the Committee may specify. For
purposes of Section 5.2, a Performance Award shall be deemed to cover a number
of Shares equal to the maximum number of Shares that may be issued upon payment
of the Award.
12.    Dividends and Dividend Equivalents. The terms of an Award may, subject to
such terms and conditions as the Committee may specify, provide a Participant
with the right to receive dividend payments or dividend equivalent payments with
respect to Shares covered by the Award, which payments may be either made
currently or credited to an account established for the Participant, and may be
settled in cash or Shares, as determined by the Committee. Notwithstanding the
foregoing, any dividend or dividend equivalent payments relating to Performance
Awards or other Awards which vest based on the achievement of Performance Goals
shall only be earned to the extent the Performance Goals are met with respect to
the applicable Award to which such dividend or dividend equivalents relate.
13.    Other Stock-Based Awards. The Committee may in its discretion grant
stock-based awards of a type other than those otherwise provided for in this
Plan, including the offer for sale, or the outright grant, of unrestricted
Shares (“Other Stock-Based Awards”). Other Stock-Based Awards shall cover such
number of Shares and have such terms and conditions as the Committee shall
determine, including terms that condition the payment or vesting of the Other
Stock-Based Award upon the achievement of one or more Performance Goals,
provided that the minimum period with respect to which such Performance Goals
are measured shall be one year (pro-rated in the case of a newly hired
Employee), except in the event of a Change of Control.
14.    Capital Events and Adjustments.
14.1     Automatic Adjustments. Unless otherwise determined by the Committee on
or prior to the date of an Automatic Adjustment Event, upon the occurrence of an
Automatic Adjustment Event, each of the following shall, automatically and
without need for Committee action, be proportionately adjusted:
(a)    the number of Shares subject to outstanding Awards;
(b)    the per Share Exercise Price of Options and the per Share base price upon
which payments under SARs that are not Related SARs are determined;
(c)    the aggregate number Shares as to which Awards thereafter may be granted
under this Plan; and
(d)    the maximum number of Shares with respect to which an Employee may be
granted Awards during any calendar year.
14.2     Discretionary Adjustments. Subject to Section 14.1, in the event of any
change in the outstanding Common Stock by reason of a stock dividend, stock
split, reverse stock split, spin-off, recapitalization, reclassification,
extraordinary cash dividend, combination or exchange of shares,


9    



--------------------------------------------------------------------------------





merger, consolidation, liquidation or the like, the Committee shall, as it deems
equitable in its discretion, provide for a substitution for or adjustment in:
(a)    the number and class of securities subject to outstanding Awards or the
type of consideration to be received upon the exercise or vesting of outstanding
Awards;
(b)    the Exercise Price of Options and the base price upon which payments
under SARs that are not Related SARs are determined;
(c)    the aggregate number and class of securities for which Awards thereafter
may be granted under this Plan; and
(d)    the maximum number of securities with respect to which an Employee may be
granted Awards during any calendar year.
Any provision of this Plan or any Agreement to the contrary notwithstanding, in
the event of a merger or consolidation to which the Company is a party, the
Committee shall take such actions, if any, as it deems necessary or appropriate
to prevent the enlargement or diminishment of Participants’ rights under this
Plan and Awards granted hereunder, and may, in its discretion, cause any Award
granted hereunder to be canceled in consideration of a cash payment equal to the
fair value of the canceled Award, as the Committee determines in its discretion.
15.    Deferrals. Subject to Section 23.8, the Committee may permit or require a
Participant to defer the Participant’s receipt of Shares or cash that would
otherwise be due to the Participant pursuant to the terms of an Award upon such
terms and conditions as the Committee may establish.
16.    Termination or Amendment. The Board may amend or terminate this Plan in
any respect at any time; provided, that after the stockholders of the Company
have approved this Plan, the Board shall not amend or terminate this Plan
without approval of (a) the Company’s stockholders to the extent (i) the
amendment relates to clause (b) of Section 17.1 or (ii) applicable law or
regulations or the requirements of the principal exchange or interdealer
quotation system on which the Common Stock is listed or quoted, if any, requires
stockholder approval of the amendment, and (b) each affected Participant if the
amendment or termination would adversely affect the Participant’s rights or
obligations under any Award granted prior to the date of the amendment or
termination.
17.    Modification, Substitution of Awards.
17.1     Modification of Awards; No Reduction in Exercise Price. Subject to the
terms and conditions of this Plan, the Committee may modify the terms of any
outstanding Awards; provided, that (a) no modification of an Award shall,
without the consent of the Participant, alter or impair, or materially and
adversely impair, any of the Participant’s rights or obligations under the
Award, and (b) subject to Section 14, in no event may (i) an Option be modified
to reduce the Exercise Price of the Option, (ii) a SAR be modified to reduce the
applicable Exercise Price (in the case of a Related SAR) or base price (in the
case of other SARs), (iii) an Option or SAR be cancelled or surrendered in
consideration for the grant of a new Option or SAR with a lower Exercise Price
or


10    



--------------------------------------------------------------------------------





base price, or (iv) an Option or SAR be cancelled or surrendered in exchange for
cash or another Award (other than in connection with a Substitute Award or a
Change of Control of the Company).
17.2     Substitution of Awards. Anything contained herein to the contrary
notwithstanding, Awards may, in the Committee’s discretion, be granted under
this Plan in substitution for stock options and other awards covering capital
stock of another corporation which is merged into, consolidated with, or all or
a substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the Substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate to conform, in whole or
part, to the provisions of the awards in substitution for which they are
granted. Substitute Awards granted hereunder shall not be counted toward (i) the
Share limit imposed by Section 5.1 or (ii) the Share limit imposed by
Section 5.2. Further, any shares available under a stockholder approved plan of
another corporation which is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates, may be used for Awards under this Plan and
shall not be counted toward (i) the Share limit imposed by Section 5.1 or
(ii) the Share limit imposed by Section 5.2, except to the extent required by
the rules of the principal securities market on which the Company’s shares are
traded.
18.    Foreign Employees. Without amendment of this Plan, the Committee may
grant Awards to Eligible Persons who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in this Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of this Plan. The
Committee may make such modifications, amendments, procedures, sub-plans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or any of its Affiliates
operates or has employees.
19.    Stockholder Approval. This Plan and any amendments to the Plan requiring
stockholder approval pursuant to Section 16 are subject to approval by vote of
the stockholders of the Company at the next annual or special meeting of
stockholders following adoption by the Board.
20.    Withholding. The Company’s obligation to issue or deliver Shares or pay
any amount pursuant to the terms of any Award granted hereunder shall be subject
to satisfaction of applicable federal, state, local and foreign tax withholding
requirements. In accordance with such rules as the Committee may prescribe, a
Participant may satisfy any withholding tax requirements by one or any
combination of the following means:
20.1 tendering a cash payment;
20.2     authorizing the Company to withhold Shares otherwise issuable to the
Participant; or
20.3 delivering to the Company already-owned and unencumbered Shares.
21.    No Loans. Notwithstanding any other provision of this Plan to the
contrary, no loans will be permitted by the Company to the Company’s designated
executive officers or directors, including without limitation a loan in
conjunction with the exercise of an Option or SAR.


11    



--------------------------------------------------------------------------------





22.    Term of Plan. Unless the Board terminates this Plan pursuant to
Section 16 on an earlier date, this Plan shall terminate on the date that is ten
years after the Effective Date, and no Awards may be granted after such
termination date. The termination of this Plan shall not affect the validity of
any Award outstanding on the date of termination.
23.    General Provisions.
23.1     No Legal or Equitable Rights Conferred. The establishment of this Plan
shall not confer upon any Eligible Person any legal or equitable right against
the Company, any Affiliate or the Committee, except as expressly provided in
this Plan. Participation in this Plan shall not give an Eligible Person any
right to be retained in the service of the Company or any Affiliate.
23.2     Power of Company to Issue Awards or Adopt Other Plans. Neither the
adoption of this Plan nor its submission to the Company’s stockholders shall be
taken to impose any limitations on the powers of the Company or its Affiliates
to issue, grant, or assume options, warrants, rights, or restricted stock, or
other awards otherwise than under this Plan, or to adopt other stock option,
restricted stock, or other plans, or to impose any requirement of stockholder
approval upon the same.
23.3     Non-Transferability of Awards. The interests of any Eligible Person
under this Plan or Awards granted hereunder are not subject to the claims of
creditors and may not, in any way, be transferred, assigned, alienated or
encumbered, except to the extent provided in an Agreement to (a) the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (b) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (a), (c) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (a) are the only
partners, members or stockholders or (d) for charitable donations.
23.4     Governing Law. This Plan shall be governed, construed and administered
in accordance with the laws of the State of Delaware without giving effect to
the conflict of laws principles.
23.5     Award Restrictions. The Committee may require each person acquiring
Shares pursuant to Awards granted hereunder to represent to and agree with the
Company in writing that the person is acquiring the Shares without a view to
distribution thereof. The certificates for the Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
All certificates for Shares issued pursuant to this Plan shall be subject to
such stock transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed or interdealer quotation system upon which the Common Stock is then
quoted, and any applicable federal or state securities laws. The Committee may
place a legend or legends on certificates for Shares to make appropriate
reference to the restrictions.
23.6     Regulatory Approvals and Compliance with Securities Laws. The Company
shall not be required to issue any certificate or certificates for Shares with
respect to Awards granted under this Plan, or record any person as a holder of
record of Shares, without obtaining, to the complete satisfaction of the
Committee, the approval of all regulatory bodies the Committee deems necessary,


12    



--------------------------------------------------------------------------------





and without complying to the Board’s or Committee’s complete satisfaction, with
all rules and regulations, under federal, state or local law the Committee deems
applicable.
23.7     Non-certificated Award; No Fractional Shares. To the extent that this
Plan provides for issuance of stock certificates to reflect the issuance of
Shares, the issuance may be affected on a non-certificated basis, to the extent
not prohibited by applicable law or the rules of any stock exchange or automated
dealer quotation system on which the Shares are traded. No fractional Shares
shall be issued or delivered pursuant to this Plan or any award. The Committee
shall determine whether cash, other Awards, or other property shall be issued or
paid in lieu of any fractional Shares or whether any fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.
23.8     Section 409A of the Code. Awards shall be designed and administered in
such a manner that they are either exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and each Agreement
under the Plan is intended to meet the requirements of Section 409A of the Code
and shall be construed and interpreted in accordance with such intent. To the
extent that an Award or payment, settlement or deferral thereof, is subject to
Section 409A of the Code, the Award shall be granted, paid, settled or deferred
in a manner that will meet the requirements of Section 409A of the Code,
including regulations or other guidance issued with respect thereto, such that
the grant, payment, settlement or deferral shall not be subject to the
additional tax or interest applicable under Section 409A of the Code. Moreover,
notwithstanding anything in the Plan to the contrary, if a Participant is
determined to be a “specified employee” (as defined in Section 409A of the Code)
for the year in which the Participant terminates employment, any payment due
under the Plan or an Agreement that is not permitted to be paid on the date of
such termination without the imposition of additional taxes, interest and
penalties under Section 409A of the Code shall be paid on the first business day
following the six-month anniversary of the Participant’s date of termination or,
if earlier, the Participant’s death.
23.9     Clawback. Notwithstanding any provision in this Plan to the contrary,
Awards granted under this Plan shall be subject to cancellation, forfeiture and
recovery in accordance with the YRC Worldwide Executive Compensation Recovery
Policy, as the same may be amended from time to time, or any other compensation
recovery policy that may be adopted by the Company after the date hereof,
including any compensation recovery policy adopted pursuant to the requirements
of Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010.


13    

